                      Case 4:20-cv-05640-YGR Document 230 Filed 01/04/21 Page 1 of 6


            1    MARK A. PERRY, SBN 212532                       GARY A. BORNSTEIN (pro hac vice)
                  mperry@gibsondunn.com                          gbornstein@cravarth.com
            2    GIBSON, DUNN & CRUTCHER LLP                     CRAVATH, SWAINE & MOORE LLP
            3    1050 Connecticut Avenue, N.W.                   825 Eighth Avenue
                 Washington, DC 20036-5306                       New York, New York 10019
            4    Telephone: 202.955.8500                         Telephone: (212) 474-1000
                 Facsimile: 202.467.0539                         Facsimile: (212) 474-3700
            5
                 Attorney for Defendant, APPLE INC.              Attorney for EPIC GAMES, INC.
            6

            7    [Additional Counsel Listed on Signature Page]
            8                                 UNITED STATES DISTRICT COURT
            9                              NORTHERN DISTRICT OF CALIFORNIA
           10                                        OAKLAND DIVISION
           11
                 EPIC GAMES, INC.,                               CASE NO. 4:20-CV-05640-YGR
           12
                                      Plaintiff,                 JOINT REQUEST FOR CLARIFICATION
           13                                                    REGARDING TRIAL ELEMENTS, LEGAL
                        v.                                       FRAMEWORK AND REMEDIES
           14                                                    SUBMISSION
                 APPLE INC.,
           15                                                    Hon. Yvonne Gonzalez Rogers
                                      Defendant.
           16

           17

           18

           19

           20

           21

           22

           23

           24

           25

           26

           27

           28

Gibson, Dunn &
Crutcher LLP

                                 JOINT REQUEST FOR CLARIFICATION – CASE NO. 4:20-CV-05640-YGR
            Case 4:20-cv-05640-YGR Document 230 Filed 01/04/21 Page 2 of 6


1            The Court’s October 21, 2020 Order Re: Case Management Conference instructed, “by
2    January 22, 2021, the parties in the Epic Games matter [to] file a joint document entitled ‘Trial
3    Elements, Legal Framework and Remedies.’” Dkt. 132 at 1 (boldface omitted); see also Oct. 19, 2020
4    Hrg. Tr. at 4-7. The parties have had a series of meetings regarding the implementation of the Court’s
5    order, and have exchanged multiple inserts and drafts in an effort to reach agreement on the format and
6    content of the joint submission. After meeting and conferring, it has become clear that the parties have
7    different interpretations of what the Court is expecting to receive. Accordingly, the parties seek further
8    guidance so that they can prepare a joint submission that will be responsive to the Court’s request.
9            For example, a legal issue the Court has specifically identified for inclusion in the January 22
10   filing is Epic’s tying claim. See Oct. 19, 2020 Hrg. Tr. at 6-7 (“In pages 21 to 23 [of the Order Granting
11   in Part and Denying in Part Motion for Preliminary Injunction (Dkt. 118)], I discuss the legal
12   framework for the tying claims. If you don’t agree with the framework, I want to know.”). Accordingly,
13   the parties exchanged sample “modules” on the tying claim. Epic’s sample tying module is attached
14   hereto as Exhibit A; Apple’s sample tying module is attached hereto as Exhibit B.* This exercise, as
15   well as other modules the parties have exchanged and the ensuing discussions among counsel,
16   demonstrated that the parties have different understandings of what the Court is expecting in the
17   January 22 submission, leading to this joint request for clarification.
18           The sample tying modules are generally scalable to the rest of this project. That is, if the Court
19   prefers Epic’s approach to this module, the parties will endeavor to implement that approach for all
20   issues; conversely, if the Court prefers Apple’s approach to this module, the parties will endeavor to
21   implement that approach for all issues. (Or, if the Court would prefer a third approach, the parties will
22   endeavor to implement that as well.)
23           The parties’ perspectives on the two different approaches are set forth below:
24           Epic states: Epic understands the Court to be seeking an “identif[ication of] the elements and/or
25   legal framework”, Dkt. 132 at 1, or an “outline of the elements”, Oct. 19, 2020 Hrg. Tr. at 7:11, to
26

27
      *
          Because these submissions are preliminary, both parties agree that the substance of their proposed
28        “modules” are not binding on them in this or any other case and are submitted here without
          prejudice to any revisions, modifications, or additions either party later deems appropriate.

                                                         1
                       JOINT REQUEST FOR CLARIFICATION – CASE NO. 4:20-CV-05640-YGR
           Case 4:20-cv-05640-YGR Document 230 Filed 01/04/21 Page 3 of 6


1    ensure that the parties and the Court are “on the same page” with respect to what each party will need
2    to prove at trial, id. at 7:16. At the October 19, 2020 hearing, the Court introduced the concept of the
3    joint submission by explaining that the Court had outlined the legal framework for Sherman Act § 2
4    monopoly maintenance claims and Sherman Act § 1 tying claims in its October 9, 2020 Order Granting
5    in Part and Denying in Part Motion for Preliminary Injunction (“PI Order”) and that the Court wanted
6    to know whether the parties agree with that framework. Id. at 6:21-7:1. Epic has therefore calibrated
7    its approach for the joint submission to the level of detail found in the “Legal Framework” sections of
8    the PI Order. Dkt. 118 at 11-15, 21-23.
9            Epic further understands that one purpose of the joint submission is to identify areas of
10   agreement between the parties. See Oct. 19, 2020 Hrg. Tr. at 7:10-14. Epic has therefore attempted to
11   apply a level of detail at which it believes the parties have a reasonable prospect of agreeing, at least
12   on many issues. By comparison, Apple’s proposed modules are so detailed and argumentative that
13   there will be little chance of meaningful agreement. For example, Apple’s sample tying module at
14   Exhibit B reads more like a defendant’s trial brief than a neutral articulation of the legal framework,
15   and Epic strongly disagrees with much of what Apple has written. Epic therefore believes that Apple’s
16   approach would inevitably lead to lengthy dueling submissions as to virtually every significant legal
17   issue. Given that the parties are addressing each of their claims and counterclaims, as well as key
18   affirmative defenses, these submission would span hundreds of pages of legal argument, rather than
19   the “jury instructions” approach that Epic understands the Court to have requested. Id. at 7:10, 12:7-
20   11; Dkt. 132 at 1. In addition, while Apple does not expressly argue the facts, its approach is premised
21   on the factual assertions it will present. The parties, especially the plaintiff in a case, cannot effectively
22   prepare the “trial briefs” that Apple envisions when fact discovery is ongoing and expert discovery has
23   not yet begun.
24           Apple states:    The Court instructed the parties to set forth the “elements and/or legal
25   framework,” Dkt. 132 at 1, applicable to the parties’ claims and counterclaims. The literal elements of
26   Epic’s claims could be found in any treatise. Accordingly, Apple has started with the jury instruction
27   template and then included additional authorities that explicate and illustrate the legal framework
28   applicable to each element in circumstances analogous to those presented here. Deciding whether the


                                                          2
                       JOINT REQUEST FOR CLARIFICATION – CASE NO. 4:20-CV-05640-YGR
           Case 4:20-cv-05640-YGR Document 230 Filed 01/04/21 Page 4 of 6


1    burden of proving each element has been met on the facts of this case—which “concern[s] novel and
2    innovative business practices” and “presents questions at the frontier edges of antitrust law in the
3    United States”—will require consideration of this broader legal framework. Dkt. 118 at 10. To that
4    end, Apple’s sample module does not argue the facts but rather sets forth the important legal principles
5    that, in Apple’s estimation, provide nuance and context that will aid the Court when it hears the parties’
6    evidence and deliberates on this case. Although Epic complains that Apple’s “approach is premised
7    on the factual assertions [both parties] will present,” we are far enough along in this litigation to know
8    what the central disputes are likely to be. Indeed, the Court specifically requested a “trial brief,” Oct.
9    19, 2020 Hrg. Tr. at 7:7, 16:1; while there will be further factual development, it is not too early to
10   tailor the pertinent legal framework to the parties’ actual and anticipated disputes.
11          Epic’s generic and bare-bones approach, in contrast, does not provide meaningful guidance on
12   the central issues in the case. Any legal claim can be abstracted to its literal elements, but antitrust
13   claims in practice require reference to precedent and authority—the common-law method—because
14   the statutory text and top-level elements do not capture the complexities of the various theories and
15   constructs. For example, Epic’s generic one-paragraph treatment of its rule of reason tying theory
16   ignores the framework that specifically applies to that theory, including binding Supreme Court and
17   Ninth Circuit authority. See Dkt. 118 at 21 (recognizing that “[t]ying arrangements under section 1 of
18   the Sherman Act may be evaluated under either per se or rule of reason analysis” (internal footnote
19   omitted)). Indeed, the Court’s preliminary injunction order, which both parties have used as an
20   exemplar, already includes more detail on the legal framework for the tying claim (for example) than
21   Epic’s sample module does. See id. at 21-22. And while Apple will work in good faith to agree with
22   Epic on undisputed propositions, the Court has also recognized that the parties may not agree on every
23   aspect of the legal framework. Oct. 19, 2020 Hrg. Tr. at 7:11-14 (“If you agree, you tell me you agree.
24   They’re joint submissions. If you don’t agree, then you give me your various perspectives and the legal
25   authority for the perspectives.”). Indeed, early identification of the points of disagreement may be
26   particularly useful to the Court as the case proceeds to trial. See id. at 7:21-25 (“Now, if we have
27   disagreements about the legal framework, we can have a discussion about that in January and February.
28   . . and that way we’re ahead of the game, and so once we get to trial, we’re really talking about how


                                                        3
                       JOINT REQUEST FOR CLARIFICATION – CASE NO. 4:20-CV-05640-YGR
           Case 4:20-cv-05640-YGR Document 230 Filed 01/04/21 Page 5 of 6


1    the facts get applied across those elements.”). A more detailed submission will better identify the issues
2    that require resolution.
3                                                   *    *   *
4           Both parties wish to reiterate that their goal is to provide a document that will be most useful
5    to the Court. Neither party wants to give the Court information it does not need; at the same time, both
6    parties want to give the Court the information it does need. If the Court were to indicate its preference
7    for one or the other sample tying modules (or a third path), that would provide the parties with
8    meaningful guidance for completing the joint submission.
9           Respectfully submitted.
10   Dated: January 4, 2021
11

12                                                 By: /s/ Mark A. Perry
                                                                       Mark A. Perry
13
                                                   GIBSON, DUNN & CRUTCHER LLP
14
                                                   THEODORE J. BOUTROUS JR., SBN 132099
15                                                 tboutrous@gibsondunn.com
                                                   RICHARD J. DOREN, SBN 124666
16                                                 rdoren@gibsondunn.com
                                                   DANIEL G. SWANSON, SBN 116556
17                                                 dswanson@gibsondunn.com
                                                   JAY P. SRINIVASAN, SBN 181471
18                                                 jsrinivasan@gibsondunn.com
                                                   333 South Grand Avenue
19                                                 Los Angeles, CA 90071-3197
                                                   Telephone: 213.229.7000
20                                                 Facsimile: 213.229.7520

21                                                 VERONICA S. LEWIS (pro hac vice)
                                                   vlewis@gibsondunn.com
22                                                 2100 McKinney Avenue, Suite 1100
                                                   Dallas, TX 75201
23                                                 Telephone: 214.698.3100
                                                   Facsimile: 214.571.2900
24                                                 MARK A. PERRY, SBN 212532
                                                   mperry@gibsondunn.com
25                                                 CYNTHIA E. RICHMAN (pro hac vice)
                                                   crichman@gibsondunn.com
26                                                 1050 Connecticut Avenue, N.W.
                                                   Washington, DC 20036-5306
27                                                 Telephone: 202.955.8500
                                                   Facsimile: 202.467.0539
28


                                                        4
                       JOINT REQUEST FOR CLARIFICATION – CASE NO. 4:20-CV-05640-YGR
     Case 4:20-cv-05640-YGR Document 230 Filed 01/04/21 Page 6 of 6


1                                     ETHAN DETTMER, SBN 196046
                                      edettmer@gibsondunn.com
2                                     555 Mission Street, Suite 3000
                                      San Francisco, CA 94105-0921
3                                     Telephone: 415.393.8200
                                      Facsimile: 415.393.8306
4
                                      Attorneys for Defendant Apple Inc.
5

6

7                                      By: /s/ Gary A. Bornstein
                                                          Gary A. Bornstein
8
                                       CRAVATH, SWAINE & MOORE LLP
9
                                       Christine A. Varney (pro hac vice) cvarney@cravath.com
10                                     Katherine B. Forrest (pro hac vice) kforrest@cravath.com
                                       Gary A. Bornstein (pro hac vice) gbornstein@cravath.com
11                                     Yonatan Even (pro hac vice) yeven@cravath.com
                                       Lauren A. Moskowitz (pro hac vice)
12                                     lmoskowitz@cravath.com
                                       M. Brent Byars (pro hac vice) mbyars@cravath.com
13                                     825 Eighth Avenue
                                       New York, New York 10019
14
                                       Telephone: (212) 474-1000
15                                     Facsimile: (212) 474-3700

16                                     FAEGRE DRINKER BIDDLE & REATH LLP
                                       PAUL J. RIEHLE (SBN 115199)
17                                     paul.riehle@faegredrinker.com
                                       Four Embarcadero Center, 27th Floor
18                                     San Francisco, CA 94111
                                       Telephone: (415) 591-7500
19                                     Facsimile: (415) 591-7510
20
                                       Attorneys for Plaintiff Epic Games, Inc.
21

22

23

24

25

26

27

28


                                           5
              JOINT REQUEST FOR CLARIFICATION – CASE NO. 4:20-CV-05640-YGR
